       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 1 of 17


 1   FRANCIS TORRENCE (SBN 154653)
     Email: francis.torrence@wilsonelser.com
 2   WILSON ELSER MOSKOWITZ
      EDELMAN AND DICKER LLP
 3   525 Market Street, 17th Floor
     San Francisco, CA 94105-2725
 4   T: (415) 433-0990 | F: (415) 434-1370
 5   Attorneys for Plaintiffs
     Bank of America, N.A. and
 6   Banc of America Capital & Leasing, LLC
 7

 8                         UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11   BANK OF AMERICA, N.A., a national     Case No.: ____________________
     banking association, and BANC OF
12   AMERICA LEASING & CAPITAL, LLC,
     a Delaware limited liability company,
13
                         Plaintiffs,                     VERIFIED COMPLAINT
14
             v.
15
     BAY AREA HYDROVAC, LLC, a
16   California limited liability company; BAY
     AREA CONCRETE, LLC, a California
17   limited liability company, PMK
     CONTRACTORS LLC, a California
18   limited liability company, PREET
     JOHAL, a California resident, and
19   YADWINDER SINGH a/k/a KEVIN
     SINGH, a California resident,
20
                        Defendants.
21

22           Plaintiffs, BANK OF AMERICA, N.A. and BANC OF AMERICA
23   LEASING & CAPITAL, LLC, hereby complain and allege by way of this Verified
24   Complaint against defendants, BAY AREA HYDROVAC, LLC, BAY AREA
25   CONCRETE, LLC, PMK CONTRACTORS LLC, PREET JOHAL, and
26   YADWINDER SINGH a/k/a KEVIN SINGH as follows:
27                              JURISDICTION AND VENUE
28           1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that the

                                                1
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 2 of 17


 1   amount in controversy is in excess of $75,000, exclusive of interest and costs, and
 2   there is diversity between the parties.
 3           2.     Venue is proper pursuant to 28 U.S.C. § 1391(a) in that the principal
 4   place of business and place of residence of defendants is located in the Northern
 5   District of California, specifically Alameda County.
 6                                      THE PARTIES
 7           3.     Bank of America, N.A. (the “BANA”) is a national banking
 8   association chartered under the laws of the United States of America with its main
 9   office and principal place of business located in Charlotte, North Carolina as
10   designated in its Articles of Association, and as such, it is a citizen of the State of
11   North Carolina for diversity jurisdiction purposes by virtue of 28 U.S.C. § 1348.
12           4.     Banc of America Leasing & Capital, LLC (“BALC” and, together
13   with BANA, the “Bank”) is a limited liability company formed under the laws of
14   the State of Delaware, whose sole member, BANA, has its main office and
15   principal place of business located in Charlotte, North Carolina as designated in its
16   Articles of Association, and as such, BALC is a citizen of the State of North
17   Carolina for diversity jurisdiction purposes by virtue of 28 U.S.C. § 1348.
18           5.     Upon information and belief, defendant Bay Area Hydrovac, LLC
19   (“Hydrovac”) is a California limited liability company, which conducts business
20   within the State of California, with a principal place of business located at 24701
21   Clawiter Road, Hayward, CA 94545, and all of whose members are citizens of
22   California for diversity jurisdiction.
23           6.     Upon information and belief, defendant Bay Area Concrete, LLC
24   (“Concrete” and, together with Hydrovac, “Borrowers”) is a California limited
25   liability company, which conducts business within the State of California, with a
26   principal place of business located at 24701 Clawiter Road, Hayward, CA 94545,
27   and all of whose members are citizens of California for diversity jurisdiction.
28           7.     Upon information and belief, defendant PMK Contractors LLC
                                                 2
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 3 of 17


 1   (“PMK”) is a California limited liability company, which conducts business within
 2   the State of California, with a principal place of business located at 24701 Clawiter
 3   Road, Hayward, CA 94545, and all of whose members are citizens of California
 4   for diversity jurisdiction.
 5           8.     Upon information and belief, defendant Preet Johal (“Johal”) is and,
 6   at all relevant times, was a natural person who is a citizen of the State of
 7   California, whose last known address is 109 Castlewood Drive, Pleasanton, CA
 8   94566, and who maintains a business office c/o S & A Investment Holdings, LLC,
 9   24701 Clawiter Road, Hayward, CA 94545.
10           9.     Upon information and belief, defendant Yadwinder Singh a/k/a Kevin
11   Singh (“Singh” and, together with Borrowers, PMK and Johal, collectively
12   “Obligors”) is and, at all relevant times, was a natural person who is a citizen of
13   the State of California, whose last known address is 109 Castlewood Drive,
14   Pleasanton, CA 94566, and who maintains a business office c/o Amijot Trucking,
15   LLC, 24701 Clawiter Road, Hayward, CA 94545.
16                                 NATURE OF THE ACTION
17           10.    This is an action by the Bank as a commercial lender (a) to enforce its
18   rights in connection with a certain loan agreement and guaranty agreements
19   between the Bank and the Obligors, pursuant to which the Bank extended an
20   equipment loan to Hydrovac in the original principal amount of $2,675,000.00, as
21   to which the principal sum of $2,063,300.52 (as of July 23, 2021) remains unpaid
22   and due, and (iii) an equipment loan to Concrete in the original principal amount of
23   $1,307,807.00, as to which the principal sum of $1,008,746.82 (as of July 23,
24   2021) remains unpaid and due; and (b) to enforce the Bank’s rights in connection
25   with certain personal property owned by Hydrovac and Concrete
26                                 FACTUAL ALLEGATIONS
27   The Equipment Loan
28           11.    On or about November 7, 2019, BANA, Hydrovac and Concrete
                                                3
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 4 of 17


 1   entered into certain Master Loan and Security Agreement Number 49261-70000 and
 2   Addendum to Master Loan and Security Agreement No. 49261-70000, each dated
 3   November 7, 2019 (as amended, supplemented, restated, extended and/or renewed,
 4   the “Equipment Loan Agreement”), and certain related equipment security notes,
 5   pursuant to which BALC made certain term loans to Hydrovac and Concrete (the
 6   “Equipment Loan”). (A true and correct copy of the Equipment Loan Agreement is
 7   attached hereto as Exhibit “1”.)
 8           12.    Pursuant to the Equipment Loan Agreement there is due and owing to
 9   the Bank (a) the principal sum of $3,072,047.34 (as of July 23, 2021), (b) all
10   contract interest which has accrued and not been paid, (c) all default interest which
11   has accrued and not been paid, (d) all attorneys’ fees and costs which have accrued
12   and not been paid, and (e) all other fees and charges due and payable to the Bank
13   pursuant to the Equipment Loan Agreement and any related agreements, which
14   have accrued and not been paid (collectively, together with all contract interest,
15   default interest, attorneys’ fees and costs, and other fees and charges accruing but
16   not paid during the prosecution of this action the “Equipment Loan
17   Indebtedness”).
18   The Equipment Security Notes and Equipment Collateral.
19           13.    The 2019 Equipment Loan is further evidenced by that certain Amended
20   and Restated Equipment Security Note Number 001 (“Equipment Note No. 1”)
21   between Hydrovac and BALC, and that certain Amended and Restated Equipment
22   Security Note Number 002 (“Equipment Note No. 2” and, together with Equipment
23   Note No. 1, the “Equipment Notes”) between Concrete and BALC. (True and
24   correct copies of the Equipment Notes are annexed hereto as Exhibit “2” (Equipment
25   Note No. 1) and Exhibit “3” (Equipment Note No. 2).)
26           14.    The Equipment Notes were to be secured by certain motor vehicles
27   owned by Hydrovac and Concrete.
28           15.    Pursuant to Equipment Note No. 1, Hydrovac granted the Bank a
                                               4
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 5 of 17


 1   security interest in the following vehicles:
 2        Description                             Vehicle Identification/Serial Number
 3         2017 Peterbilt Tri Drive 367           1NPTX4TX3HD415383
           2020 Peterbilt Tri Drive 367           1NPTX4EX7LD651539
 4         2020 Peterbilt Tri Drive 367           1NPTX4EX3LD651540
           2020 Peterbilt Tri Drive 367           1NPTX4EXXLD651535
 5         2020 Peterbilt Tri Drive 367           1NPTX4EX1LD651536
           2020 Peterbilt Tri Drive 367           1NPTX4EX3LD651537
 6   (collectively, the “Hydrovac Vehicles”).    (Note No. 1, Exh. 2 at § 1 and Exhibit A.)
 7           16.    Pursuant to Equipment Note No. 2, Concrete granted the Bank a
 8   security interest in the following Vehicles:
 9         Description                               Vehicle Identification/Serial Number
10         2017 Kenworth T880 Tri Drive              1NKDX4EX7HJ986321
           2020 Peterbilt Tri Drive 367              1NPTX4EX5LD651538
11
           with 2019 Tornado Global                  NB31526
12         Trailer associated with Caterpillar       5JSYC2025LPP18668
           XQ570 Power Module CAT18
13         Industrial Enginer 500KW Standby
           (Serial No. MW/500187)
14
     (collectively, the “Concrete Vehicles” and, together with the Hydrovac Vehicles,
15
     the “Vehicles”). (Note No. 2, Exh. 3 at § 1 and Exhibit A.)
16
             17.    The Equipment Loan Agreement, which is incorporated into each of
17
     the Equipment Notes, also granted the Bank a security interest the follow collateral
18
     (together with the Vehicles, the “Collateral”):
19
                 (i) all parts, attachments, accessories and accessions to,
20           substitutions, and replacements for, each item of Equipment; (ii) all
             accounts, chattel paper, and general intangibles arising from or related
21           to any sale, lease, rental or other disposition of any Equipment to third
             parties, or otherwise resulting from the possession, use or operation of
22           any Equipment by third parties, including instruments, investment
             property, deposit accounts, letter of credit rights, and supporting
23           obligations arising thereunder or in connection therewith; (iii) all
             insurance, warranty and other claims against third parties with respect
24           to any Equipment; (iv) all software and other intellectual property
             rights used in connection therewith; (v) proceeds of all of the foregoing,
25           including insurance proceeds and any proceeds in the form of goods,
             accounts, chattel paper, documents, instruments, general intangibles,
26           investment property, deposit accounts, letter of credit rights and
             supporting obligations; and (vi) all books and records regarding the
27           foregoing, in each case, now existing or hereafter arising ….
28   (Equipment Loan Agreement, Exh. 1 at § 1).

                                                 5
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 6 of 17


 1           18.    To secure its interests in certain of the Collateral, and in order to notify
 2   others of its interests in and to that Collateral, the Bank filed a UCC-1 Financing
 3   Statements with the Secretary of State, State of California (the “CA Recording
 4   Office”) on January 13, 2020, under File No. 207756732433 (the “Financing
 5   Statement”). (A true and correct copy of the Financing Statement is annexed
 6   hereto as Exhibit “4”.)
 7   The Equipment Loan Guaranties
 8           19.    As additional security for the repayment of the Equipment Loan
 9   Indebtedness, PMK, Johal and Singh (collectively, the “Equipment Loan
10   Guarantors”) each executed and delivered to the Bank a Guaranty of the
11   obligations under the Equipment Loan and the Equipment Notes (each an
12   “Equipment Loan Guaranty” and collectively the “Equipment Loan Guaranties”),
13   pursuant to which the Equipment Loan Guarantors jointly and severally, absolutely
14   and unconditionally, guaranteed the payment of any and the Equipment Loan
15   Indebtedness to the Bank when due, including any and all advances, debts,
16   obligations and liabilities, plus any reasonable attorneys’ fees and costs incurred by
17   the Bank in the enforcement of the Guaranty. (True and correct copy of each of the
18   Equipment Loan Guaranties are annexed hereto as Exhibit “5”.)
19           20.    Pursuant to the terms of the Equipment Loan Guaranties, the
20   Equipment Loan Guarantors waived certain rights and defenses, which included,
21   without limitation, any right to require the Bank to proceed against Hydrovac and
22   Concrete, or to proceed against or exhaust any security for the indebtedness of
23   Hydrovac and Concrete, or to pursue any other remedy in the Bank’s power
24   whatsoever; any right to notice of the execution, delivery or acceptance of the
25   Equipment Loan Guaranty, any extension or modification of any credit extended;
26   any right to notice of any demand, presentation, protest or diligence; any rights of
27   subrogation, reimbursement, indemnification, setoff of contribution and any
28   defenses under suretyship principles. (Equipment Loan Guaranties, Exh. 5 at § 4.)
                                                  6
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 7 of 17


 1           21.    The Equipment Loan Agreement, Equipment Notes, Equipment Loan
 2   Guaranties and other documents related to the Equipment Loan shall be
 3   collectively referred to as the “Equipment Loan Documents”.
 4           22.    The Bank is the present direct or indirect holder of the Equipment
 5   Loan Documents.
 6   The Defaults under the Equipment Loan Agreement and Equipment Notes
 7           23.    Each of the Equipment Notes specifically requires the applicable
 8   borrower (Hydrovac as to Equipment Note No. 1 and Concrete as to Equipment
 9   Note No. 2) to properly title the Vehicles and the Bank’s lien and to provide the
10   original titles to the Bank:
11         All items of Equipment that are motor vehicles shall at all times be
           registered and titled as follows:       (A) Registered Owner:
12         [Hydrovac/Concrete] …. (B) Lienholder: Banc of America Leasing &
           Capital LLC ….
13
     (Equipment Notes, Exh. 2 & 3 at ¶ 5, p. 2);
14
           Borrower [Hydrovac/Concrete] shall be responsible for the correct
15         titling of all such Equipment. Borrower shall cause the original
           certificates of title to be delivered to Lender for retention in Lender’s
16         files until all Obligations owing under or in connection with this
           Equipment Note have been paid or performed in full.
17   (Equipment Notes, Exh. 2 & 3 at p. 3).
18           24.    Despite the terms of the Equipment Notes, Hydrovac and Concrete
19   failed to provide copies of the titles to the Vehicles to the Bank and failed to reflect
20   on the titles to the Vehicles that the Bank was the lienholder.
21           25.    By letter dated January 22, 2021 (the “Default and Cure Letter”), the
22   Bank notified Hydrovac, Concrete and the Equipment Loan Guarantors
23   (collectively, the “Obligors”) that Hydrovac and Concrete had failed to provide
24   titles to the Vehicles to the Bank and failed to reflect the Bank as lienholder on the
25   titles to the Vehicles. (A true and correct copy of the Default and Cure Letter is
26   annexed hereto as Exhibit “6”.)
27           26.     The Equipment Loan Agreement provides (and the Default and Cure
28   Letter further advised the Obligors) that Hydrovac and Concrete had thirty (30)
                                                7
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 8 of 17


 1   days from the date of the Default and Cure Letter to provide the original titles to
 2   the Vehicles and authorization to record the Bank’s lien on the titles to the
 3   Vehicles. (Equipment Loan Agreement, Exh. 1 at § 10(3); Default and Cure
 4   Letter, Exh. 6, at pp. 2-3.)
 5           27.    Despite the Default and Cure Letter, Hydrovac and Concrete failed
 6   to provide the Bank with the original titles to the Vehicles and authorization to
 7   record the Bank’s lien on the titles to the Vehicles on or before February 25, 2021.
 8           28.    Hydrovac’s failure to provide the original titles to the Hydrovac
 9   Vehicles and to authorize the Bank to record its lien on the title to the Hydrovac
10   Vehicles on or before February 25, 2021, constitutes an Event of Default under the
11   Equipment Loan Agreement and Note No. 1 (the “Note No. 1 Default”).
12   (Equipment Loan Agreement, Exh. 1 at § 10(3).)
13           29.    Concrete’s failure to provide the original titles to the Concrete
14   Vehicles and to authorize the Bank to record its lien on the title to the Concrete
15   Vehicles on or before February 25, 2021, constitutes an Event of Default under the
16   Equipment Loan Agreement and Note No. 2 (the “Note No. 2 Default”).
17   (Equipment Loan Agreement, Exh. 1 at § 10(3).)
18           30.    Pursuant to the Equipment Loan Agreement, upon the occurrence of
19   any default under the Equipment Loan Agreement or the Equipment Notes, the
20   Bank, at its option, may accelerate and demand immediate payment of any
21   Equipment Notes and any Prepayment Amount due pursuant to any Equipment
22   Notes. (Equipment Loan Agreement, Exh. 1 at § 11(a)(1).)
23           31.    In addition, pursuant to the Equipment Loan Agreement, upon the
24   occurrence of any default under the Equipment Loan Agreement or the Equipment
25   Notes, the Bank, at its option, may charge default interest of 15% per annum or the
26   highest amount permitted by applicable law. (Equipment Loan Agreement, Exh. 1
27   at § 11.)
28           32.    Accordingly, based upon the Note No. 1 Default and the Note No. 2
                                               8
     VERIFIED COMPLAINT
     256596631v.7
       Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 9 of 17


 1   Default, by letter from its counsel sent on February 25, 2021, the Bank accelerated
 2   the Equipment Loan and demanded payment in full of the Equipment Loan within
 3   ten (10) days (the “Equipment Loan Default and Acceleration Letter”). (A true
 4   and correct copy of the Equipment Loan Default and Acceleration Letter is
 5   annexed as Exhibit “7”.)
 6           33.    Despite written notice and demand for payment of the sums due to the
 7   Bank pursuant to the Equipment Loan Agreement, none of the Obligors, including
 8   Johal and Singh, have paid the full Equipment Loan Indebtedness to the Bank (the
 9   “Payment Default” and, together with the Note No. 1 Default and the Note No. 2
10   Default, the “Equipment Loan Defaults”).
11                                      FIRST CLAIM
12                  (Breach of Contract - Equipment Note No. 1 – Hydrovac)
13           34.    The Bank refers to and re-alleges each of the foregoing allegations of
14   this Verified Complaint as if more fully set forth herein.
15           35.    As set forth above, Hydrovac defaulted under the terms of the
16   Equipment Loan Agreement and Equipment Note No. 1.
17           36.    As a result of the Note No. 1 Default and the Payment Default, the
18   Bank is entitled to immediate payment in full of all sums due under Equipment
19   Note No. 1 and the Equipment Loan Agreement.
20           37.    The Bank has performed all of its obligations under the Equipment
21   Loan Documents.
22           38.    The Equipment Loan Agreement provides that in the event of a default
23   thereunder, Hydrovac would be liable for all legal fees, costs and expenses incurred
24   by the Bank in connection with the enforcement of its remedies against Hydrovac.
25   (Equipment Loan Agreement, Exh. 1 at § 11(6).)
26           39.    There is due and owing to the Bank pursuant to the Equipment Loan
27   Agreement the principal sum of $2,063,300.52 due on Equipment Note No. 1 (as of
28   July 23, 2021), plus accrued and accruing interest, default rate interest, late charges,
                                                9
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 10 of 17


 1   contractual costs, attorneys’ fees and all other charges due to the Bank under the
 2   Equipment Loan Documents.
 3           40.    Accordingly, the Bank is entitled to a money judgment against
 4   Hydrovac in the principal sum of $2,063,300.52 due on Equipment Note No. 1 (as
 5   of July 23, 2021), plus accrued and accruing interest, default rate interest, late
 6   charges, contractual costs, attorneys’ fees and all other charges due to the Bank
 7   under the Equipment Loan Documents.
 8                                     SECOND CLAIM
 9                  (Breach of Contract – Equipment Note No. 2 - Concrete)
10           41.    The Bank refers to and re-alleges each of the foregoing allegations of
11   this Verified Complaint as if more fully set forth herein.
12           42.    As set forth above, Concrete defaulted under the terms of the
13   Equipment Loan Agreement and Equipment Note No. 2.
14           43.    As a result of the Note No. 2 Default and the Payment Default, the
15   Bank is entitled to immediate payment in full of all sums due under Equipment
16   Note No. 2 and the Equipment Loan Agreement.
17           44.    The Bank has performed all of its obligations under the Equipment
18   Loan Documents.
19           45.    The Equipment Loan Agreement provides that in the event of a default
20   thereunder, Concrete would be liable for all legal fees, costs and expenses incurred
21   by the Bank in connection with the enforcement of its remedies against Concrete.
22   (Equipment Loan Agreement, Exh. 1 at § 11(6).)
23           46.    There is due and owing to the Bank pursuant to the Equipment Loan
24   Agreement the principal sum of $1,008,746.82 due on Equipment Note No. 2 (as
25   of July 23, 2021), plus accrued and accruing interest, default rate interest, late
26   charges, contractual costs, attorneys’ fees and all other charges due to the Bank
27   under the Equipment Loan Documents.
28           47.    Accordingly, the Bank is entitled to a money judgment against Concrete
                                                10
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 11 of 17


 1   in the principal sum of $1,008,746.82 due on Equipment Note No. 2 (as of July 23,
 2   2021), plus accrued and accruing interest, default rate interest, late charges,
 3   contractual costs, attorneys’ fees and all other charges due to the Bank under the
 4   Equipment Loan Documents.
 5                                       THIRD CLAIM
 6                  (Foreclosure of Security Interest – Hydrovac and Concrete)
 7           48.     The Bank refers to and re-alleges each of the foregoing allegations of
 8   this Verified Complaint as if more fully set forth herein.
 9           49.     As a result of the Equipment Loan Defaults, the Bank is entitled to,
10   inter alia: (a) take possession of the Collateral; (b) require the Obligors to
11   assemble the Collateral and make same available to the Bank at a place designated
12   by the Bank; and/or, (c) dispose of the Collateral by selling or leasing same, and
13   apply the proceeds thereof to the obligations of Hydrovac and Concrete to the
14   Bank under the Equipment Notes.
15           50.     Accordingly, the Bank is entitled to a judgment foreclosing upon its
16   security interest in the Collateral, awarding to the Bank immediate possession of
17   the Collateral, and permitting the Bank to dispose of same and apply the proceeds
18   thereof to the obligations and liabilities of Hydrovac and Concrete in accordance
19   with Article Nine of the Uniform Commercial Code as enacted in California, Cal.
20   U Com Code §§9101 et seq. (the “UCC”).
21                                      FOURTH CLAIM
22                           (Conversion – Hydrovac and Concrete)
23           51.     The Bank refers to and re-alleges each of the foregoing allegations of
24   this Verified Complaint as if more fully set forth herein.
25           52.     As set forth above, Hydrovac and Concrete have defaulted under the
26   Equipment Loan Agreement, have failed to make payment to the Bank of the sums
27   due to it, and have refused, and continue to refuse, to deliver possession of the
28   Collateral to the Bank.
                                                 11
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 12 of 17


 1           53.    Upon information and belief, Hydrovac and Concrete have continued
 2   to use the Collateral in their business despite the Equipment Loan Defaults, despite
 3   their obligation to return the Collateral, and despite the Obligors’ failure to make
 4   payment to the Bank therefor.
 5           54.    The Collateral have been intentionally and wrongfully converted and
 6   detained by Hydrovac and Concrete.
 7           55.    As a result of the failure of Hydrovac and Concrete to surrender the
 8   Collateral and their continued illegal usage and wrongful conversion of the
 9   Collateral, the Bank has suffered damages in an amount to be determined at trial.
10           56.    Accordingly, the Bank is entitled to a judgment requiring Hydrovac
11   and Concrete to surrender the Collateral and to a money judgment against
12   Hydrovac and Concrete in an amount to be determined at trial.
13                                      FIFTH CLAIM
14                      (Unjust Enrichment – Hydrovac and Concrete)
15           57.    The Bank refers to and re-alleges each of the foregoing allegations of
16   this Verified Complaint as if more fully set forth herein.
17           58.    Upon information and belief, Hydrovac and Concrete continued to use
18   the Collateral in their businesses despite the Equipment Loan Defaults and their
19   lack of any right to possess or use same.
20           59.    Upon information and belief, Hydrovac and Concrete have realized
21   revenues from their illegal possession and use of the Collateral, and have been
22   unjustly enriched in the amount of the value of the Collateral and any income
23   Hydrovac and Concrete realized or received due to their illegal possession of same.
24           60.    Accordingly, the Bank is entitled to a money judgment against
25   Hydrovac and Concrete in an amount to be determined at trial.
26                                      SIXTH CLAIM
27                               (Breach of Guaranty – PMK)
28           61.     The Bank refers to and re-alleges each of the foregoing allegations
                                                 12
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 13 of 17


 1   of this Verified Complaint as if more fully set forth herein.
 2           62.    As set forth above, Hydrovac and Concrete have defaulted under the
 3   Equipment Loan Agreement and the Equipment Notes.
 4           63.    As a result of Hydrovac’s and Concrete’s defaults under the
 5   Equipment Loan Agreement and the Equipment Notes, PMK is liable to the Bank
 6   for the Equipment Loan Indebtedness pursuant to the terms of its Equipment Loan
 7   Guaranty, but has failed to make payment to the Bank therefor.
 8           64.    The Bank reasonably relied upon PMK’s Equipment Loan Guaranty
 9   in advancing sums to Hydrovac and Concrete pursuant to the Equipment Loan
10   Agreement and the Equipment Notes.
11           65.    The Bank has performed all terms and conditions precedent on its
12   part to be performed pursuant to the terms of PMK’s Equipment Loan Guaranty.
13           66.    There is due and owing to the Bank from PMK pursuant to its
14   Equipment Loan Guaranty, the principal sum of $3,072,047.34 (as of July 23,
15   2021), plus accrued and accruing interest and default rate interest, late charges,
16   contractual costs, attorneys’ fees and all other charges due to the Bank related to
17   the Equipment Loan.
18           67.    Accordingly, the Bank is entitled to a money judgment against PMK
19   in the principal sum of $3,072,047.34 (as of July 23, 2021), plus accrued and
20   accruing interest and default rate interest, late charges, contractual costs, attorneys’
21   fees and all other charges due to the Bank related to the Equipment Loan.
22                                    SEVENTH CLAIM
23                              (Breach of Guaranty – Johal)
24           68.    The Bank refers to and re-alleges each of the foregoing allegations
25   of this Verified Complaint as if more fully set forth herein.
26           69.    As set forth above, Hydrovac and Concrete have defaulted under the
27   Equipment Loan Agreement and the Equipment Notes.
28           70.    As a result of Hydrovac’s and Concrete’s defaults under the
                                                13
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 14 of 17


 1   Equipment Loan Agreement and the Equipment Notes, Johal is liable to the Bank
 2   for the Equipment Loan Indebtedness pursuant to the terms of her Equipment Loan
 3   Guaranty, but has failed to make payment to the Bank therefor.
 4           71.    The Bank reasonably relied upon Johal’s Equipment Loan Guaranty
 5   in advancing sums to Hydrovac and Concrete pursuant to the Equipment Loan
 6   Agreement and the Equipment Notes.
 7           72.    The Bank has performed all terms and conditions precedent on its
 8   part to be performed pursuant to the terms of Johal’s Equipment Loan Guaranty.
 9           73.    There is due and owing to the Bank from Johal pursuant to her
10   Equipment Loan Guaranty, the principal sum of $3,072,047.34 (as of July 23,
11   2021), plus accrued and accruing interest and default rate interest, late charges,
12   contractual costs, attorneys’ fees and all other charges due to the Bank related to
13   the Equipment Loan.
14           74.    Accordingly, the Bank is entitled to a money judgment against Johal
15   in the principal sum of $3,072,047.34 (as of July 23, 2021), plus accrued and
16   accruing interest and default rate interest, late charges, contractual costs, attorneys’
17   fees and all other charges due to the Bank related to the Equipment Loan.
18                                    EIGHTH CLAIM
19                              (Breach of Guaranty – Singh)
20           75.    The Bank refers to and re-alleges each of the foregoing allegations
21   of this Verified Complaint as if more fully set forth herein.
22           76.    As set forth above, Hydrovac and Concrete have defaulted under the
23   Equipment Loan Agreement and the Equipment Notes.
24           77.    As a result of Hydrovac’s and Concrete’s defaults under the
25   Equipment Loan Agreement and the Equipment Notes, Singh is liable to the Bank
26   for the Equipment Loan Indebtedness pursuant to the terms of his Equipment Loan
27   Guaranty, but has failed to make payment to the Bank therefor.
28           78.    The Bank reasonably relied upon Singh’s Equipment Loan Guaranty
                                                14
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 15 of 17


 1   in advancing sums to Hydrovac and Concrete pursuant to the Equipment Loan
 2   Agreement and the Equipment Notes
 3           79.     The Bank has performed all terms and conditions precedent on its
 4   part to be performed pursuant to the terms of Singh’s Equipment Loan Guaranty.
 5           80.     There is due and owing to the Bank from Singh pursuant to his
 6   Equipment Loan Guaranty, the principal sum of $3,072,047.34 (as of July 23,
 7   2021), plus accrued and accruing interest and default rate interest, late charges,
 8   contractual costs, attorneys’ fees and all other charges due to the Bank related to
 9   the Equipment Loan.
10           81.     Accordingly, the Bank is entitled to a money judgment against Singh
11   in the principal sum of $3,072,047.34 (as of July 23, 2021), plus accrued and
12   accruing interest and default rate interest, late charges, contractual costs, attorneys’
13   fees and all other charges due to the Bank related to the Equipment Loan.
14                                 PRAYER FOR RELIEF
15           WHEREFORE, plaintiffs Bank of America, N.A. and Banc of America
16   Leasing & Capital, LLC pray that the Court enter judgment as follows:
17           A.     For entry of judgment against Hydrovac on the Equipment Loan
18   Agreement and Equipment Note No. 1 in the amount established by Plaintiffs;
19           B.     For entry of judgment against Concrete on the Equipment Loan
20   Agreement and Equipment Note No. 2 in the amount established by Plaintiffs;
21           C.     For entry of judgment against Hydrovac and Concrete foreclosing
22   Plaintiff’s interest in the Vehicles;
23           D.     For entry of judgment holding Hydrovac and Concrete liable for their
24   unlawful conduct, including but not limited to their wrongful conversion and
25   detention of the Vehicles and their unjust enrichment from the use of the Vehicles;
26           E.     For entry of judgment against PMK, Johal and Singh on the
27   Equipment Loan Agreement, the Equipment Notes and the Guaranties in the
28   amount established by Plaintiffs;
                                                15
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 16 of 17


 1           F.     For interest and default interest in accordance with the Equipment
 2   Loan Agreement and the Notes;
 3           G.     For reasonable attorneys’ fees and costs to the fullest extent available
 4   under law; and
 5           H.     For such other and further relief as this Court deems just, proper, and
 6   equitable.
 7   Dated: August 10, 2021              RESPECTFULLY SUBMITTED,
 8                                       WILSON ELSER MOSKOWITZ EDELMAN AND DICKER LLP
 9
                                     By: /s/ Francis Torrence
10
                                         FRANCIS TORRENCE
11                                       Attorneys for Plaintiff Bank of America, N.A.
                                         and Banc of America Leasing & Capital LLC
12

13

14

15

16

17

18

19

20
21

22

23

24

25
26

27

28

                                                16
     VERIFIED COMPLAINT
     256596631v.7
      Case 4:21-cv-06187-DMR Document 1 Filed 08/11/21 Page 17 of 17


1                                       VERIFICATION
2            RAYMONDE. RATLIFF, of full age, declares as follows:
3
             1.      I am a Senior Vice President and SAG Portfolio Manager for Banc of
4

5
     America Leasing & Capital LLC and Bank of America, N.A. (together, the "Bank"),

6    plaintiffs in this action. I am in charge of the loans to Bay Area Hydrovac, LLC and
7
     Bay Area Concrete LLC (collectively "Borrowers") and fully familiar with the facts
 8
9
     of this case, and I am authorized to execute this Verification on behalf of the Bank.

10           2.      I have read the foregoing Verified Complaint and all the allegations
11
     contained therein. Except as to allegations alleged upon information and belief,
12

13   which allegations I believe to be true, all the allegations in the Verified Complaint

14   are true based on my personal knowledge, from public records, the records of the
15
     Bank or information provided to the Bank by members, employees and agents of
16

17   Borrowers. If called on to testify, I would competently testify as to the matters stated

18   therein.
19
             I declare under penalty of perjury, under the laws of the United States of
20

21   America, the State of California, and the State of Illinois, that the factual

22   statements made in this Verified Complaint are true and correct. Executed at
23
     Chicago, Illinois on August 10, 2021.
24


                                    ~     ~~e
                                                      ~
25

26                                R ~ dE. Ratliff
                                  On behalf of Plaintiffs, Bank of America, N.A. and Banc
27                                ofAmerica Leasing & Capital LLC
28

                                                 17
     VERIFIED COMPLAINT
     256596631 v.7
